DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 15 September 2021.  Claims 1-20 have been amended.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
With respect to the Applicant’s filing of foreign references on 15 September 2021, the Examiner notes 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office.  The references filed on 15 September 2021 have not been considered since they were not listed on form PTO-892.  

Response to Arguments
The Examiner acknowledges the Applicant's statement with respect to updating the representative information, filed 15 September 2021, see Remarks, pg. 9, paragraph 2.

Per the telephonic interview on 14 December 2021, the Applicant’s representative (Mr. T. Liang (Reg. No. 48,885) was informed the Correspondence Information that was submitted to the Office needs to be corrected.  To date, the Applicant has not corrected the Correspondence Information.  
Applicant's arguments, see Remarks, pg. 9, filed 15 September 2021 with respect to objected claims 1 and 6 have been fully considered are persuasive in light of the claim amendments filed on 15 September 2021.  The objections of 1 and 6 have been withdrawn. 

Applicant's arguments, see Remarks, pgs. 9-10, filed 15 September 2021 with respect to rejected claims 1-20 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive in part.

With respect to the Applicant’s argument, “The various antecedent (basis) issues have been corrected.”  (see Remarks, pg. 9, paragraph 10).  The Examiner agrees.  

In regards to the Applicant’s argument, “Thus, amending various “means” in claim 1 to various components explicitly or inherently disclosed in the specification and drawings does not introduce any new matter.”  (see Remarks, pg. 11, paragraph 2)  The Examiner respectfully disagrees.

	Per the amendments filed on 15 September 2021, the claim limitations of “a part member unit, a coordinate setting unit”, “a machining selection unit”, “a dimension alteration calculation unit”, and “a machining information transfer unit” in combination with “configured to” are interpreted under 35 U.S.C. 112(f).  Further, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Hence, the breath of claim 1, and claims 2-5 and 11-16 dependent therefrom, 

	In addition, the specification fails to disclose “a part member unit”, “a coordinate unit”, and “a machining selection unit”; hence, claim 1, and dependent claims 2-5 and 11-16, stand rejected, as set forth below, under 35 U.S.C. 112(a) for containing new matter.  

Claims 1-20 stand objected to and claims 1-5 and 11-16 stand rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  

Examiner’s Note
The claims recite two different spellings of “two-dimensional”/”two dimensional”.  The Examiner suggests the use of a single spelling for each limitation to maintain consistency in the claims to avoid any ambiguity. 

Claim Interpretation
The limitation of limitation “… each machining is entered in the position …” in claims 3 (line 3) and claim 8 (line 3) has been interpreted as “… each machining is placed in a position …”.  

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1-20 recite the grammatical error of “plurality kinds of machinings”.  Suggest claim language: “plurality of types of machinings”.  

Claim 1 recites the grammatical error of “and to set” in line 10.  Suggested claim language: “to set” in line 10.

Claim 1 lacks antecedent basis for the limitations of “the machinings” in line 19, “the rectangle face” in line 31, and “the dimension” in line 33.  Suggested claim language “the plurality of machinings” in line 19, “the rectangle” in line 31, and “the dimensions” in line 33.

Claim 1 recites “a rectangle face of the rectangular parallelepiped spaced” in line 35 which is directed to the “a face of the rectangular parallelepiped space” in lines 28-29.  The limitation appears to use different phrases for the same limitation.  Suggested correction: “the face of the rectangular parallelepiped space” in line 35.

Claim 1 has antecedent support for the limitations of “a face of the panel” in lines 46 and 51-52 and “a face of the rectangular parallelepiped space” in lines 50-51 in prior recitations of the limitations.  Suggested claim language: “the face of the panel” in lines 46 and 51-52 and “the face of the rectangular parallelepiped space” in lines 50-51.

Claim 3 has antecedent support for the limitation of “a face” in line 4 in a prior recitation of the limitation.  Suggested claim language: “the face”.

Claim 4 has antecedent support for the limitation of “a round hole” in line 4 in a prior recitation of the limitation.  Suggested claim language: “the round hole” in line 4.

Claim 5 includes the grammatical error “… end of groove …” in line 4.  Suggested claim language “… end of a groove”.  
Claim 6 lacks antecedent basis for the limitation of “the computer screen” in line 5.  Suggested claim language “a computer screen”.

Claim 6 recites the grammatical errors “a position of machining” in line 14, “designating the position of machining” in line 16, and “a master machining data” in lines 19-20.  Suggested claim language: “a position of a machining” in line 14, “designating the position of the machining” in line 16, and “master machining data” in lines 19-20.

Claim 6 recites “the rectangle face of the rectangular parallelepiped space” in lines 26-27 which is directed to the “a face of the rectangular parallelepiped space” in lines 20-21.  The limitation appears to use different phrases for the same limitation.  Suggested correction: “the face of the rectangular parallelepiped space” in lines 26-27.

Claim 6 has antecedent support for the limitations of “a predetermined rule” in line 28, “a face of a panel” in lines 37 and 42-43, “a face of the rectangular parallelepiped space” in lines 41-42 in prior recitations of the limitations.  Suggested claim language: “the predetermined rule” in line 28, “the face of the panel” lines 37 and 42-43 and “the face of the rectangular parallelepiped space” in lines 42-43.

Claim 8 has antecedent support for the limitation of “a face” in line 4 in a prior recitation of the limitation.  Suggested claim language: “the face”.

Claim 9 has antecedent support for the limitation of “a round hole” in line 4 in a prior recitation of the limitation.  Suggested claim language: “the round hole” in line 4.

Claim 10 lacks antecedent basis for the limitation of “the groove” in line 4.  Suggested claim language “a groove”.

Claim 11 has antecedent support for the limitation of “a face” in line 4 in a prior recitation of the limitation.  Suggested claim language: “the face”.

Claim 12 has antecedent support for the limitation of “a round hole” in line 4 in a prior recitation of the limitation. Suggested claim language: “the round hole” in line 4.

Claim 13 has antecedent support for the limitation of “a round hole” in line 4 in a prior recitation of the limitation.  Suggested claim language: “the round hole” in line 4.

Claim 17 has antecedent support for the limitation of “a face” in line 4 in a prior recitation of the limitation.  Suggested claim language: “the face”.

Claim 18 has antecedent support for the limitation of “a round hole” in line 4 in a prior recitation of the limitation.  Suggested claim language: “the round hole” in line 4.

Claim 19 has antecedent support for the limitation of “a round hole” in line 4 in a prior recitation of the limitation.  Suggested claim language: “the round hole” in line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “a part member unit” (in line 4), “a coordinate unit” (in line 8), and “a machining selection unit” (in line 26).



	Specification as filed on 27 January 2020:
The present system 1 can be operated from a PC that is connected to a server.  The orderer 10 reads the data stored in the memory 18 and inputs the requested specification of a product using the part member input unit 11.  The requested specification of the product is processed by CPU 11 and altered design of the product is displayed on the output display unit 15.  The altered product is output and displayed as a three-dimensional image on the PC screen by the output display unit 15 so that the orderer 10 can confirm the specifications of the displayed product and finalize the order. (pg. 19, par. [0113])
 
The CPU 17 includes a circumscribing rectangular parallelepiped space calculating unit 17a, a part member face correlation unit 17b, a unit space calculating unit 17c, a dimension alteration calculating unit 17d, a machining information processing unit 17e, and a machining position calculating unit 17f.  The circumscribing rectangular parallelepiped space calculation unit calculates a virtual three-dimensional circumscribing rectangular parallelepiped space of each part member to produce the rectangular parallelepiped of the part member.  Identification numbers are assigned to the six faces of the calculated 
rectangular parallelepiped.  Based on the identification numbers assigned to the six faces, a face of a part member is correlated to a face of another part member.  Further, in the six faces of the calculated rectangular parallelepiped, CPU 17 sets XY coordinate system on a rectangle face of a part member, in which a corner of each of the rectangles that constitute the six faces of the calculated rectangular parallelepiped is used as an origin and then XY coordinates system is set in which two sides of the rectangle extend from the corner as X-


    PNG
    media_image1.png
    562
    851
    media_image1.png
    Greyscale
Figure 3: 


	




	

The only support for “a part member unit”, “a coordinate unit”, and “a machining selection unit” is found in claim 1; i.e. the Specification does not disclose “a part member unit”, “a coordinate unit”, or “a machining selection unit”.

Claims 2-5 and 11-16, dependent from claim 1, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 11-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a part member unit” (claim 1), “a coordinate unit” (claim 1), and “a machining selection unit” (claim 1) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The breath of claim 1, and claims 2-5 and 11-16 dependent therefrom, are unknown since the Specification fails to recite clear structure for each claim element of “a part member unit” (claim 1), “a coordinate unit” (claim 1), and “a machining selection unit” (claim 1).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner’s Note: The claims are replete with grammatical errors and indefinite claim language. The Applicant is encouraged to carefully review the claims for any further issues that were inadvertently omitted by the Examiner.

	
Allowable Subject Matter
Claims 6-10 and 17-20 would be allowable over the prior art of record if rewritten or amended to overcome the objections set forth in this Office action.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to machining systems.

U.S. Patent Publication No. 2020/0096978 A1 discloses a system and method for making made-to-order architectural millwork of custom dimensions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER L NORTON/Primary Examiner, Art Unit 2117